                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 UNITED STATES,                                      )
                                                     )
                 Plaintiff,                          )
                                                     ) Case No. 06-cr-0896-2
                 v.                                  )
                                                     ) Judge Sharon Johnson Coleman
 SALVADOR ROSALES,                                   )
                                                     )
                Defendant.                           )

                                                ORDER

        The Court denies defendant’s motion for a sentence reduction based on the Sentencing

Commission’s retroactive Amendment 782. See 18 U.S.C. § 3582(c).

                                        LEGAL STANDARD

        “A term of imprisonment is a final judgment that can only be modified in limited

circumstances,” including “when a defendant was sentenced based on a sentencing range that was

subsequently lowered by the Sentencing Commission.” United States v. Stevenson, 749 F.3d 667, 669

(7th Cir. 2014); 18 U.S.C. § 3582(c). In 2014, the Sentencing Commission promulgated Amendment

782—which lowered the base offense level for most drug crimes—and later made the reduction

retroactive. United States v. Phelps, 823 F.3d 1084, 1086 (7th Cir. 2016).

                                            DISCUSSION

        After a jury convicted Rosales of one count of conspiracy to possess with the intent to

distribute cocaine in violation of 21 U.S.C. § 846, three counts of distributing cocaine in violation of

21 U.S.C. § 841(a)(1), and one count of possession with intent to distribute cocaine in violation of

21 U.S.C. § 841(a)(1), the Honorable Wayne Andersen sentence him to 240 months in prison on

each count to be served concurrently. At sentencing, Judge Andersen explained that the minimum

statutory penalty for each count was 20 years based on the United States filing a notice of prior
conviction under 21 U.S.C. § 851. The judge stated that if it weren’t for the mandatory minimum of

20 years, he would have been open to a sentence within the sentencing guidelines range, but “I don’t

have that option.” Rosales’ defense counsel acknowledged that the statutory minimum was 20 years.

         Because Rosales was sentenced with the statutory minimum, the Court cannot grant him the

relief he seeks because his sentence was set by statute and not the guidelines. See United States v.

Yates, 777 Fed. Appx. 829, 830 (7th Cir. 2019). Put differently, because Rosales’ “sentence was set

by a statutory minimum, it was not ‘based on’ a guidelines range that subsequently changed,” United

States v. Santiago, 727 Fed. Appx. 879, 879-80 (7th Cir. 2018), the Court cannot reduce his sentence

under § 3582(c). United States v. McCarroll, 811 F.3d 975, 977 (7th Cir. 2016) (per curiam)(“[r]elief is

not available if a retroactive amendment ‘does not have the effect of lowering the defendant’s

applicable guideline range.’”) (citation omitted).

Conclusion

         Based on the foregoing, the Court denies defendant’s motion for a sentence reduction.

[284].

IT IS SO ORDERED.

Date: 11/5/2019
                                                 Entered: _____________________________
                                                          SHARON JOHNSON COLEMAN
                                                          United States District Judge




                                                     2
